ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
     Claims 1-20.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--	3.	The slicer of claim 2 wherein the incremental downward movement increment is equal to a slice thickness.    --
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is King (US 5,784,936).
King discloses a base (element that 50 is attached to), and a conveyor (50).
King fails to disclose the conveyor contacting and passing over at least part of a top surface of the base.
Regarding claim 9, the most relevant prior art is King (US 5,784,936).
Figs. 13), which would render the use of a translating conveyor irrelevant. Additionally, translating the conveyor of King would have said conveyor colliding with the bottom portion of element 20.
Regarding claim 16, the most relevant prior art is King (US 5,784,936).
King discloses a base (element that 50 is attached to), and a conveyor (50).
King fails to disclose the conveyor configured to contact and pass over at least part of a top surface of the base.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731